Citation Nr: 1432461	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  14-03 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1959 to April 1960 with additional periods of service in the Reserves. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida.  In November 2013, the Veteran presented testimony before a Decision Review Officer, and a copy of the transcript has been associated with the claims folder.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his current lumbar spine disability is due to an accident during his reserve service, and he has had pain ever since that time.   

Review of the service treatment records confirm that in July 1963, while on active duty for training (ACDUTRA), the Veteran suffered a back injury while driving a truck which hit some bumps in the road.  He was admitted to the hospital for six days for lumbar back strain and psychogenic musculoskeletal reaction.  In August 1963, an examination report noted traumatic arthritis of the back and he was found unfit for duty.  A November 1963 Report of Investigation showed diagnoses of lumbar back strain, scoliosis, and hypertrophic arthritis, with a determination that lumbar strain was incurred in line of duty and the other diagnoses were not contracted in the line of duty.  

The Veteran was afforded a VA examination in November 2010.  Upon evaluation of the Veteran and review of the claims folder, the examiner opined that current degenerative disk disease of the lumbar spine was less likely as not caused by or a result of lumbar back strain.  She cited to medical literature noting that disc degeneration and accompanying arthritis was common, and age-related changes were present in 40 percent of adults over 35 years of age and in almost everyone over age 50.  She referenced service treatment records in November 1963 showing a diagnosis of lumbosacral strain and a January 1964 determination that the Veteran's lumbar back strain was in the line of duty but the other diagnoses of scoliosis and arthritis were not.  She reiterated that the Veteran's degenerative disk disease of the lumbar spine was less likely caused by or a result of in-service lumbar back strain and more likely due to the aging process. 

The Board finds that the November 2010 VA examination is inadequate.  The examiner focused on the Veteran's lumbar strain in service but did not address whether the Veteran's other in-service diagnoses of scoliosis and arthritis were related to his current disability.  The basis for her opinion was the in-service notation that scoliosis and arthritis were not incurred in the line of duty.  However, VA must determine whether the Veteran's current back disability is related to service, to include all the disabilities noted therein.  Additionally, the examiner did not address whether any of the Veteran's diagnosed spine disabilities pre-existed service or was congenital in nature.  See e.g. VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. § 3.303(c) (2013).  The examiner also failed to address the Veteran's contentions of having had back pain ever since service.  Therefore, the Veteran must be afforded another examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to ascertain the nature and etiology of any current lumbar spine disability.  The entire claims file (to include any pertinent records from the electronic records) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review. 

Following examination of the Veteran and a review of the record, the examiner should identify any current lumbar spine disability.  In regard to each diagnosed disability the examiner should answer the following questions:

a) Is any lumbar spine disability a congenital defect?  If so, was it subject to a superimposed disease or injury during active service or ACDUTRA resulting in disability?

b) Is any lumbar spine disability a congenital disease? If so, was it first manifest during active duty service or ACDUTRA, or is it at least as likely as not (50 percent or greater probability) that such disability was aggravated beyond its natural progression during active duty service or ACDUTRA? If the disability was aggravated beyond its natural progression during ACDUTRA, was such worsening caused by ACDUTRA?

c) For any lumbar spine disability which is neither a congenital disease nor a congenital defect, is it at least as likely as not (50 percent or greater probability) that such disability was aggravated beyond its natural progression during active duty service or ACDUTRA? If the disability was aggravated beyond its natural progression during ACDUTRA, was such worsening caused by ACDUTRA?

d) For any lumbar spine disability which is not a congenital disease, a congenital defect, nor aggravated in service, is it as likely as not (50 percent or greater probability) that any current lumbar spine disability had its onset during the Veteran's period of active duty service or ACDUTRA in July 1963, or is otherwise etiologically related to that period of ACDUTRA?

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence of having had back pain ever since his service incident.  

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate. 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



